Affirmed and Opinion Filed September 16, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00831-CV

   MERITAGE HOMES OF TEXAS, L.L.C. D/B/A MONTEREY HOMES, Appellant
                                V.
 JU-AN RUAN AND MING-WU, ZIN-ZHAO AND XINRAN WANG, QUISHEN TANG
        AND QUN REN, AND WINDON AND MELODY CHAU, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-00490

                             MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Lewis
                                  Opinion by Justice Francis
          Meritage Homes of Texas, L.L.C. d/b/a Monterey Homes appeals the trial court’s

judgment confirming an arbitration award. Meritage contends the trial court erred by denying its

motion to vacate and confirming the award because the arbitrator, Richard Faulkner, failed to

disclose prior professional relationships with appellees’ lawyers. Alternatively, Meritage asserts

the trial court should have granted a continuance to allow additional discovery on the issue. We

affirm.

          Appellees Ju-an Ruan and Ming-Wu, Zin-Zhao and Xinran Wang, Quishen Tang and

Qun Ren, and Windon and Melody Chau purchased homes built by Meritage. When appellees

learned their homes had less square footage than represented, they filed a petition for discovery

under Texas Rule of Civil Procedure 202. In response, Meritage moved to abate the proceeding
in favor of arbitration as required by the parties’ contracts. When the parties could not agree on

an arbitrator, the trial court appointed Faulkner.

       Although the parties’ purchase agreements provided for binding arbitration in accordance

with the Construction Industry Arbitration Rules of the American Arbitration Association, the

parties agreed to forgo AAA administration. After his appointment, Faulkner scheduled a

telephone conference for February 25, 2011 to organize and manage the proceedings in the

arbitration and sent an agenda for the conference to the parties. No recording was made of the

telephone conference. The arbitration was conducted twenty months later, in October 2012. As

the proceedings opened, the following occurred:

       [ARBITRATOR FAULKNER]: We’ll go ahead and get underway. Before we
       get going, this case has been around for more than a year, so I think during that
       time period I’ve had, what, maybe one or two more arbitrations with these
       lawyers. I don’t know any of the parties. I don’t know your client either. So –
       but I have met counsel, so if anybody has any objections to that, let me know.
       Otherwise, I don’t know anything about this beyond what you guys have told me
       in pleadings. Any objections? If – if not, we’re going to proceed.

       [MERITAGE COUNSEL]: Just one quick question.

       [ARBITRATOR FAULKNER]: Sure.

       [MERITAGE COUNSEL]: Were any of those arbitrations involved in square
       footage issues?

       [ARBITRATOR FAULKNER]: No.

       [MERITAGE COUNSEL]: Okay.

       [ARBITRATOR FAULKNER]: I think they were all foundation.

       [MERITAGE COUNSEL]: All right.

       [ARBITRATOR FAULKNER]: So . . .

       [MERITAGE COUNSEL]: No objection.

                                                ***

       [SECOND MERITAGE COUNSEL]: No objection.


                                                 –2–
       Thereafter, four appellee homeowners and a Meritage sales associate testified at the one-

day arbitration. On December 28, 2012, Faulkner issued a final award, finding in favor of

appellees and awarding them damages and attorneys’ fees. Five days later, appellees filed a

motion to confirm the award and for post-award attorneys’ fees.

       On January 10, 2013, Meritage’s counsel wrote to Faulkner and, citing to the

Construction Industry Arbitration Rules of the AAA, requested him to disclose (1) the number of

arbitrations he had with appellees’ attorneys Brent Lemon and Robert Grisham since November

17, 2010, the date Faulkner was appointed in this case; the dates of those arbitrations; and

whether Lemon, Grisham, or both were involved, and (2) “any past or present relationships” with

Lemon or Grisham, “including but not limited to any other service as an arbitrator or mediator”

in matters in which Lemon, Grisham, or their firms or prior firms served as counsel, and any

other business, familial, or social relationships.

       Faulkner responded by letter one week later, noting that had the parties used AAA

administration, there would have been “a plethora of disclosure forms on file.” By avoiding the

cost of a AAA administration, Faulkner said the parties waived the AAA’s role “related to

disclosures and challenges.” Faulkner further recounted that although no party asked for any

disclosure information during the entire “multi-year period,” he addressed the issue before the

arbitration hearing began and no one objected.

       Faulkner then provided information from November 2010 forward, disclosing that he was

involved in three arbitrations and one mediation with Lemon and/or Grisham. Specifically, he

stated that Grisham was involved in two arbitrations in 2011, both were “documents only,” and

no hearings were held or witnesses presented. Grisham was also involved in a mediation in

2011, where he was appointed by the court, not selected by counsel. Lemon participated in one

arbitration in 2012. Faulkner also stated that he knew the attorneys professionally but did not

                                                 –3–
have a relationship with them. Finally, Faulkner stated he has not been co-counsel with either,

does not socialize with them, has never been to their homes, and did not “even know where their

offices are.” He did not provide any information prior to November 2010.

       Meritage responded to the information, again by letter, by explaining that its request for

information regarding “any other service” as an arbitrator or mediator in matters in which

Lemon, Grisham, or their firm or prior firms were involved was “not limited in time.” Meritage

sought a “prompt response.”

       In response, Faulkner pointed out Meritage had not paid the outstanding arbitration

invoice.   He then stated his staff “spent considerable uncompensated time assembling the

information responding to your prior request.” Faulkner stated that when the invoice is paid, “I

will be willing to entertain any reasonable requests as long as my staff is paid for the time

incurred.” Meritage did not further pursue the matter with Faulkner.

       On February 14, Meritage filed its opposition to the motion to confirm the award and

cross-motion to vacate the award. Relying on the Texas Arbitration Act, Meritage argued the

award should be vacated for evident partiality because Faulkner failed to disclose all of his prior

professional dealings with appellees’ lawyers. Specifically, Meritage complained the arbitrator’s

“last-minute, untimely disclosure” at the beginning of the arbitration hearing was “inaccurate and

incomplete” because Faulkner conducted three arbitrations and a mediation with appellees’

lawyers during the pendency of this case, instead of the “maybe one or two” he disclosed.

Meritage also complained that Faulkner “to date, has refused to identify his professional

connections” with Lemon and Grisham that existed prior to his appointment.

       Meritage attached evidence to the motion. The evidence included the post-arbitration

correspondence between Faulkner and Meritage’s counsel, and the affidavits of two of its

attorneys, Matthew P. Whitley and David W. Jones. Whitley attested that he participated in the

                                               –4–
initial telephone conference on February 25, 2011, and Faulkner “specifically informed the

parties that he had no conflict that would prevent him from serving in this case.” He further

attested that “[a]t no time prior to or during the conference did the [a]rbitrator disclose any

business, personal, or professional connections with any of the parties or their counsel.” Jones

asserted, among other things, that since the final award, he had “been informed of at least three

other instances” in which Faulkner, prior to his appointment, “was appointed to serve as an

arbitrator in matters in which Brent Lemon acted as counsel.”

       The trial court conducted a hearing on the motions and heard arguments of counsel. No

additional evidence was presented. At the conclusion of the hearing, the trial court notified the

parties he would have a decision that day.

       Some hours after the hearing ended, Meritage filed supplemental evidence without leave

of court. The filing contained an additional 332 pages of documents, including the affidavit of

Gregory A. Harwell, an attorney with Gardere Wynne Sewell LLP.              Harwell attested that

Faulkner was the arbitrator in three matters with Lemon, Grisham, or both, in the years 2003,

2005, and 2006. None of these matters were resolved by an arbitration hearing. In the 2003

case, Lemon represented the claimants. One day of the hearing was conducted, but the matter

was resolved prior to any award. In the 2005 case, Lemon represented the claimants. The

parties had communicated with Faulkner to arrange a hearing, but the matter was resolved

without a hearing. In the 2006 case, Lemon and Grisham represented the claimants. Faulkner

heard pre-trial matters for more than a year, but the matter was also resolved without a hearing.

       The trial court signed an order that same day, denying Meritage’s motion to vacate. The

trial court also rendered final judgment in accordance with the arbitrator’s ruling. Meritage filed

a motion for new trial, relying on the evidence attached to its motion to vacate as well as the




                                               –5–
supplemental evidence. Following a hearing, the trial court denied the motion.1 This appeal

ensued.

           We consider a trial court’s decision to confirm an arbitration award de novo based on a

review of the entire record. Karlseng v. Cooke, 346 S.W.3d 85, 94 (Tex. App.—Dallas 2011, no

pet.) (Karlseng II). In making this review, we are mindful that arbitration of disputes is strongly

favored under both federal and Texas law. Prudential Sec. Inc. v. Marshall, 909 S.W.2d 896,

898 (Tex. 1995) (orig. proceeding) (per curiam).

           Under the TAA, a trial court is required to vacate an arbitration award if there has been

“evident partiality by an arbitrator appointed as a neutral arbitrator.” TEX. CIV. PRAC. & REM.

CODE ANN. § 171.088(a)(2)(A) (West 2011); Tenaska Energy, Inc. v. Ponderosa Pine Energy,

LLC, No. 12-0789, 2014 WL 2139215, at *5 n.7 (Tex. May 23, 2014). A neutral arbitrator

exhibits evident partiality if he does not disclose facts that might, to an objective observer, create

a reasonable impression of the arbitrator’s partiality. Tenaska Energy, 2014 WL 2139215, at *5;

Burlington N. R.R. v. TUCO, Inc., 960 S.W.2d 629, 636 (Tex. 1997). In cases such as the one

before us, where part but not all of a relationship is disclosed, we examine the undisclosed

information together against what was actually disclosed to determine whether the undisclosed

information was trivial. Tenaska, 2014 WL 2139215, at *7 & n.16. While a neutral arbitrator

does not need to disclose relationships or connections that are trivial, the conscientious arbitrator

should err in favor of disclosure. TUCO, 960 S.W.2d at 637. Evident partiality is established

from the nondisclosure itself, regardless of whether the nondisclosed information necessarily

establishes partiality or bias. TUCO, 960 S.W.2d at 636. The party seeking to vacate an

arbitration decision based on evident partiality bears the burden of proof. Forest Oil Corp. v. El

     1
       Appellees attached the affidavit of their counsel, Lemon, to their response to the motion for new trial. In his affidavit, Lemon stated he
believed Whitley’s affidavit was “inaccurate.” Lemon stated the arbitrator “did disclose having participated in arbitrations and mediations” with
claimants’ counsel, and no one from Meritage, including Whitley, “timely raised any objection or made any inquiry of the [a]rbitrator after such
disclosure.” At the request of Meritage, the trial court struck Lemon’s affidavit as untimely filed.



                                                                     –6–
Rucio Land & Cattle Co.,No. 01-13-00040-CV, 2014 WL 3709477, at *13 (Tex. App.—Houston

[1st Dist.] July 24, 2014, no pet. h.).

         In its first issue, Meritage argues Faulkner failed to fully disclose his professional

relationship with Lemon and Grisham, specifically prior arbitrations and mediations. Meritage

breaks down the nondisclosures into two time periods: (1) arbitrations/mediations during the

pendency of this case and (2) arbitrations prior to Faulkner’s appointment in this case. In oral

argument before this Court and during the hearing before the trial court, Meritage primarily

relied on the first group of nondisclosures to support its contention. Consequently, we begin

there.

         At the beginning of the October 10, 2012 arbitration hearing, Faulkner recounted that the

case had been “around” for more than a year, and during that time, he had “what, maybe one or

two more arbitrations” with appellees’ lawyers.        He specifically asked if there were any

objections and indicated the case would not proceed if there were (“If – if not, we’re going to

proceed.”). Meritage’s counsel said he had “just one quick question” and then asked Faulkner if

the arbitrations involved “square footage issues.” When Faulkner said the matters involved

foundations, not square footage, both of Meritage’s lawyers said they had no objection to

proceeding with the arbitration. Faulkner’s comment with respect to the number of matters was

vague, at best, “what, maybe one or two more arbitrations.” The comment, however, was clear

as to substance –– he had arbitrated cases with the appellees’ attorneys while this case was

pending. Once given this information, Meritage’s sole interest was in the subject matter of the

arbitrations.   Meritage asked no questions about the precise number of arbitrations, when

Faulkner was appointed, or the status of the matters. It was only after the arbitrator’s award

issued that Meritage asked Faulkner to provide more specific information. Having examined the

undisclosed information against what was actually disclosed, we conclude the failure to disclose

                                               –7–
the one arbitration and one mediation would not yield a reasonable impression of the arbitrator’s

partiality to an objective observer.

       In reaching this conclusion, we are unpersuaded that this Court’s prior opinions in Alim v.

KBR (Kellogg, Brown & Root)-Halliburton, 331 S.W.3d 178 (Tex. App.—Dallas 2011, no pet.),

and Karlseng II, dictate a different result. In Alim, the AAA appointed an arbitrator, who

responded “No” to a question asking whether any of the party representatives, law firms or

parties had appeared before him in past arbitration cases. The arbitrator also attested, under oath,

that he had “diligently conducted a conflicts check” and had “performed [his] obligations and

duties to disclose in accordance with the Rules of the [AAA], Code of Ethics for Commercial

Arbitrators and/or all applicable statutes pertaining to arbitrator disclosures.” 331 S.W.3d at 180.

Then, at the beginning of the arbitration hearing, he stated he had “over the years come across”

KBR’s party representative and its attorney. Id. At the conclusion of the hearing, the arbitrator

ruled in KBR’s favor.

       Alim then notified AAA that he objected to the award because the arbitrator had failed to

disclose his relationship with the opposing party and its counsel. Id. The evidence showed that

six years earlier, the arbitrator had served as a neutral arbitrator in a matter where KBR’s party

representative represented an affiliate and that KBR’s attorney had met the arbitrator eleven to

twelve years earlier when their firms were representing opposing parties in a lawsuit. Id.

       This Court concluded the arbitrator’s failure to disclose that KBR’s party representative

had previously appeared before him as a party representative of a related entity was “a fact that

might, to an objective observer, create a reasonable impression of partiality.”         Id. at 182.

Further, this Court concluded the “innocuous comment” at the beginning of the hearing did not

result in a waiver of the complaint. Id.




                                                –8–
            In Karlseng II, the arbitrator wholly failed to disclose his relationship with the lead

attorney for the plaintiff. After the award, the defendants learned of numerous contacts going

back several years. See Karlseng, 346 S.W.3d at 87–94. The defendants presented substantial

evidence of a long-standing personal, social, and professional relationship between the arbitrator

and the attorney. Id. at 98. Nevertheless, the trial court confirmed the award. Id. at 87. This

Court reversed the trial court, concluding the facts demonstrated a relationship that “‘might, to an

objective observer, create a reasonable impression of the arbitrator’s partiality’” if not disclosed.

Id. at 100.

            Unlike Alim and Karlseng II, at the arbitration hearing, Faulkner specifically disclosed

that appellees’ lawyers had appeared before him in arbitrations and asked if anyone objected. He

answered the only question asked of him by Meritage, and the arbitration proceeded. There is

nothing in the record to suggest that Faulkner had any long-standing business, social, or personal

relationship with the attorneys that he failed to disclose.2

            As for Faulkner’s alleged failure to disclose arbitrations prior to his appointment,

Meritage contends Faulkner represented at the initial telephone conference that he had “no

conflicts” yet there were “at least three other instances” in which he served as an arbitrator in

matters in which Lemon acted as counsel before his appointment. Meritage relies on two pieces

of evidence: (1) the affidavit of its attorney, Whitley, regarding the February 2011 telephone

conference and (2) the Harwell affidavit asserting Faulkner arbitrated three cases in which

Lemon was involved before his appointment to this case.

            We begin with Whitley’s affidavit regarding the telephone conference. The telephone

conference was the parties’ first oral communication with the arbitrator and set the agenda for


    2
        The arbitrator in Karlseng II was Robert Faulkner, who is not the same arbitrator as the one in this case, Richard Faulkner.




                                                                       –9–
the proceedings. But the conference was not recorded. Instead, Meritage relied on its counsel to

recall, two years later, what was said during that conference. The trial judge, however, told the

parties at the new trial hearing that the “lack of a record” was an “important part” in making his

decision. Further, the judge explained the arbitrator’s statement that he had “one or two more

arbitrations” with appellees’ attorneys indicated to him that “there was some prior disclosure

because he said one or two more.” Having reviewed the record, we cannot say the trial judge’s

interpretation is unreasonable.

           A court must have a sufficient record, and complaints must have been preserved for this

Court to review them. Nafta Traders, Inc. v. Quinn, 339 S.W.3d 84, 101 (Tex. 2011). For

efficiency’s sake, arbitration proceedings are often informal; procedural rules are relaxed, rules

of evidence are not followed, and no record is made. Id. While these aspects of arbitration are

key to reducing costs and delay in resolving disputes, they must “fall casualty” to the

requirements for full judicial review. Id. The parties decide whether the benefits are worth the

additional cost and delay. Id. at 101–02.

           Regardless, without the Harwell affidavit, there is no evidence in the record to rebut the

claim that Faulkner had no conflicts.3 And Harwell’s affidavit was not on file at the time of the

trial court’s hearing. Rather, Meritage filed the affidavit, without leave of court, some hours

after the hearing was over. The trial court issued its ruling the same day, and despite Meritage’s

assertion otherwise, there is nothing in the record to show the evidence was filed and in front of

the trial judge before he signed the order and the final judgment. Although the evidence was

before the trial court at the subsequent new trial hearing, Meritage does not complain about the

trial court’s denial of its motion for new trial. Because Meritage has not shown this evidence

     3
        To the extent Meritage relies on Jones’s statement in his affidavit that he had heard of “at least three other instances” where Faulkner was
the arbitrator and Lemon was the lawyer, the record is clear the trial court considered the statement “inadmissible hearsay.” Moreover, the
statement is vague and provides no information from which the trial court, or this Court, could engage in any meaningful analysis of the evident
partiality issue.



                                                                      –10–
was before the trial court before it made its decision to deny the motion to vacate, we do not

consider it in our review of the ruling on that matter. Cf. Maximum Med. Improvement, Inc. v.

County of Dallas, 272 S.W.3d 832, 834 (Tex. App.—Dallas 2008, no pet.) (in reviewing

judgment following bench trial, this Court “will only consider the evidence before the trial court

when it rendered its judgment”); In re A.W.P., 200 S.W.3d 242, 245 (Tex. App.—Dallas 2006,

no pet.) (explaining that in determining whether trial court properly granted judgment on deemed

admissions, we consider only evidence before trial court at time it made decision); Deerfield

Land Joint Venture v. S. Union Realty Co., 758 S.W.2d 608, 611 (Tex. App.—Dallas 1988, writ

denied) (concluding that reviewing court considers only evidence before trial court at time of

summary judgment hearing); Clark v. Noyes, 871 S.W.2d 508, 519 & n.5 (Tex. App.—Dallas

1994, no writ) (refusing to consider evidence not presented at time of hearing on special

appearance).

       Having considered the record in this case, we conclude the trial court did not err in

rejecting Meritage’s claim of evident partiality, denying its motion to vacate on that ground, and

confirming the arbitrator’s award. We overrule the first issue.

       In its second issue, Meritage alternatively argues the trial court should have granted a

continuance so that it could conduct discovery on the nondisclosure issue. Meritage did not file

a written motion for continuance. Instead, it relies on the following statement, made during the

hearing on the motion to confirm/vacate, to preserve its request:

       [MERITAGE’S COUNSEL]: . . . [W]e don’t think the prior conflicts are
       necessary, the ones before the arbitration are necessary given the non-disclosure
       of the information at the hearing . . . . But if that is important to Your Honor, then
       I would move to recess this hearing for an opportunity to send that discovery
       request to the plaintiffs and get that information that way.

       To present a complaint for appellate review, the record must show a complaint was

communicated to the trial court by a timely motion, request, or objection complying with the


                                               –11–
requirements of the rules of civil procedure. TEX. R. CIV. P. 33.1(a); Taherzadeh v. Ghaleh-

Assadi, 108 S.W.3d 927, 928 (Tex. App.—Dallas 2003, pet. denied). When a party moves for a

continuance, Texas Rule of Civil Procedure 251 requires the party to show “sufficient cause

supported by affidavit, or by consent of the parties, or by operation of law.” TEX. R. CIV. P. 251.

       Assuming Meritage’s conditional request for a recess constituted a request for

continuance, Meritage presented its oral motion without a supporting affidavit. Further, nothing

in the record shows the parties consented to a continuance or that they were entitled to one by

operation of law.      Consequently, we conclude Meritage’s complaint is not preserved.

Taherzadeh, 108 S.W.3d at 928; Dempsey v. Dempsey, 227 S.W.3d 771, 776 (Tex. App.—El

Paso 2005, no pet.) (op. on motion for reh’g) (concluding oral request for continuance failed to

preserve error).

       Notwithstanding his failure to preserve error, Meritage’s argument fails. We review for

clear abuse of discretion the trial court’s decision to deny a motion for continuance on a case-by-

case basis. Karlseng v. Cooke, 286 S.W.2d 51, 56 (Tex. App.—Dallas 2009, no pet.) (Karlseng

I). A trial court abuses its discretion when it reaches a decision so arbitrary and unreasonable as

to amount to a clear and prejudicial error of law. Id. In determining whether the trial court

abused its discretion in denying a motion for continuance seeking additional discovery, we

consider the following nonexclusive factors: the length of time the case has been on file, the

materiality and purpose of the intended discovery, and whether the party seeking discovery has

exercised due diligence to obtain the discovery sought. Id.

       Here, the case had been on file almost three years at the time of the confirmation hearing.

More relevant, however, is the fact Meritage had known, at least as early as October 2012, that

Faulkner had been the arbitrator in cases in which Lemon and Grisham were also involved.

Despite having that information, Meritage did nothing to seek additional information on the

                                               –12–
subject until Faulkner announced his decision more than two months later. Then, on the day of

the hearing on the motion to confirm/motion to vacate, Meritage asked to recess the hearing, if

the trial court wanted evidence of prior non-disclosures. Meritage offered no explanation as to

why it could not produce the evidence in time for the hearing, and in fact, obtained an affidavit

within hours of leaving the hearing. Under these circumstances, we cannot conclude the trial

court abused its discretion in failing to grant a continuance. We overrule the second issue.

       We affirm the trial court’s judgment.




       130831F.P05

                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                               –13–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MERITAGE HOMES OF TEXAS, L.L.C.                      On Appeal from the 44th Judicial District
D/B/A MONTEREY HOMES, Appellant                      Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-10-00490.
No. 05-13-00831-CV         V.                        Opinion delivered by Justice Francis;
                                                     Justices Myers and Lewis participating.
JU-AN RUAN AND MING-WU, ZIN-
ZHAO AND XINRAN WANG, QUISHEN
TANG AND QUN REN, AND WINDON
AND MELODY CHAU, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees JU-AN RUAN AND MING-WU, ZIN-ZHAO AND
XINRAN WANG, QUISHEN TANG AND QUN REN, AND WINDON AND MELODY
CHAU recover their costs of this appeal and the full amount of the trial court’s judgment from
appellant MERITAGE HOMES OF TEXAS, L.L.C. D/B/A MONTEREY HOMES and from
Hartford Fire Insurance Company as surety on appellant’s supersedeas bond.


Judgment entered September 16, 2014




                                              –14–